Citation Nr: 1607689	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for ischemic heart disease, status post coronary artery bypass graft and stenting, in excess of 30 percent from September 1, 2006 to October 3, 2006, and in excess of 60 percent from October 3, 2006 to October 17, 2006, and in excess of 30 percent on and after December 1, 2006.  

2.  Entitlement to an initial compensable rating for scars, status post coronary artery bypass grant and stenting.  


REPRESENTATION

Veteran represented by:	Ryan Farrell, agent


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active duty service from November 1964 to October 1968 and from September 1970 to October 1986.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The RO in Montgomery, Alabama has present jurisdiction of all the issues on appeal.

This appeal consists of a paper claims file and documents in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  A review of Virtual VA reveals additional pertinent VA treatment records dated through 2014 that have been reviewed by both the RO and the Board. A review of VBMS reveals a September 2012 treatment record which has been reviewed by the Board.  Otherwise, the documents are duplicative or irrelevant to the claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to afford the Veteran VA examinations to determine the severity of his disabilities.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the Veteran's coronary artery disease, the Veteran was last provided a VA examination in May 2010, over five year and a half years ago.  In a June 2011 statement, a private physician stated that the Veteran has undergone multiple coronary stenting procedures since May 2006.  In his May 2014 substantive appeal, the Veteran reported undergoing a cardiac catheterization in September 2012.  Private medical records indicate the Veteran underwent another stent placement in 2012.  Therefore, a current examination is necessary.

Additionally, the Veteran asserted entitlement to a temporary total evaluation for his procedures post-2006; the RO has not yet adjudicated this portion of the Veteran's increased evaluation clam.

Regarding the Veteran's service-connected scar, treatment records show that the Veteran underwent additional procedures for his heart since the May 2010 VA examination; however, the record does not show whether the Veteran has additional scarring or the symptoms of any scarring as a result of those procedures.  Therefore, a VA examination is necessary to assess the current symptoms of the Veteran's scar.  

Additionally, both issues must be remanded to obtain relevant VA and private medical records.  The most recent VA treatment records are dated in 2014 despite the Veteran seeking regular VA treatment.  Additionally, although a 2012 cardiac catheterization report from Trinity Medical Center is of record, no subsequent records from that provider are associated with the claims file.  Additionally, the Veteran was treated at Trinity Medical Center for his procedures in 2006, and no records are associated with the claims file in between 2006 and the 2012 operative report.  Relevant records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include any from Trinity Medical Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected coronary artery disease. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  



The examiner must complete the appropriate Disability Benefits Questionnaire for the Veteran's service-connected coronary artery disease. 

4.  After any additional records are associated with the claims file, secure the appropriate VA examination to ascertain the current severity of the Veteran's service-connected scar. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must complete the appropriate Disability Benefits Questionnaire for the Veteran's service-connected scar due to his coronary artery disease. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include entitlement to a temporary total evaluation as noted in the Veteran's substantive appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

